Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 1 of 46 PageID 1631




                                                                          41
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 2 of 46 PageID 1632




                                                                          42
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 3 of 46 PageID 1633




                                                                          43
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 4 of 46 PageID 1634




                                                                          44
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 5 of 46 PageID 1635




                                                                          45
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 6 of 46 PageID 1636




                                                                          46
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 7 of 46 PageID 1637




                                                                          47
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 8 of 46 PageID 1638




                                                                          48
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 9 of 46 PageID 1639




                                                                          49
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 10 of 46 PageID 1640




                                                                          50
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 11 of 46 PageID 1641




                                                                                   51
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 12 of 46 PageID 1642




                                                                          52
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 13 of 46 PageID 1643




                                                                          53
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 14 of 46 PageID 1644




                                                                          54
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 15 of 46 PageID 1645




                                                                          55
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 16 of 46 PageID 1646




                                                                          56
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 17 of 46 PageID 1647




                                                                          57
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 18 of 46 PageID 1648




                                                                          58
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 19 of 46 PageID 1649




                                                                                   59
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 20 of 46 PageID 1650




                                                                          60
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 21 of 46 PageID 1651




                                                                          61
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 22 of 46 PageID 1652




                                                                          62
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 23 of 46 PageID 1653




                                                                          63
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 24 of 46 PageID 1654




                                                                          64
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 25 of 46 PageID 1655




                                                                                   65
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 26 of 46 PageID 1656




                                                                          66
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 27 of 46 PageID 1657




                                                                                   67
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 28 of 46 PageID 1658




                                                                          68
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 29 of 46 PageID 1659




                                                                          69
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 30 of 46 PageID 1660




                                                                          70
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 31 of 46 PageID 1661




                                                                          71
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 32 of 46 PageID 1662




                                                                          72
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 33 of 46 PageID 1663




                                                                          73
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 34 of 46 PageID 1664




                                                                          74
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 35 of 46 PageID 1665




                                                                          75
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 36 of 46 PageID 1666




                                                                          76
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 37 of 46 PageID 1667




                                                                          77
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 38 of 46 PageID 1668




                                                                          78
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 39 of 46 PageID 1669




                                                                          79
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 40 of 46 PageID 1670




                                                                          80
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 41 of 46 PageID 1671




                                                                          81
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 42 of 46 PageID 1672




                                                                          82
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 43 of 46 PageID 1673




                                                                          83
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 44 of 46 PageID 1674




                                                                          84
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 45 of 46 PageID 1675




                                                                          85
Case 6:18-cv-01606-GAP-GJK Document 104 Filed 11/21/19 Page 46 of 46 PageID 1676




                                                                          86
